Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-35 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Abedini et al. [US 20200337048]. 

As per claim 1, Abedini teaches:
A node for wireless communication in a wireless network, (Abstract) comprising: a memory; and one or more processors coupled to the memory, (i.e. processors, memory: ¶ 53) wherein the one or more processors are configured to: 
transmit an indication of a capability of the nod
communicate with another node in the wireless network based at least in part on the capability. (i.e. communicate with another node based on resources: ¶ 148)

As per claim 2, Abedini teaches:
The node of claim 1, wherein the indication of the capability indicates at least one of: whether the node supports simultaneous transmission via multiple cells of the node, whether the node supports simultaneous reception via multiple cells of the node, whether the node supports simultaneous transmission by a first cell of the node and reception by a second cell of the node, or a combination thereof. (e.g. simultaneous transmission; ¶ 96)

As per claim 3, Abedini teaches:
The node of claim 1, wherein a plurality of cells of the node includes at least one of: multiple cells of a distributed unit component of the node, multiple cells corresponding to multiple transmit receive points of a distributed unit component of the node, or a combination thereof. (e.g. distributed unit; ¶ 146)

As per claim 4, Abedini teaches:
The node of claim 1, wherein the indication of the capability identifies one or more cells that the node is capable of using for simultaneous communication. (i.e. simultaneous communication; ¶ 96)

As per claim 5, Abedini teaches:
The node of claim 1, wherein the indication of the capability indicates that the node supports simultaneous transmission and reception associated with multiple nodes of the node (i.e. simultaneous communication; ¶ 96)

As per claim 6, Abedini teaches:
The node of claim 1, wherein the indication of the capability identifies the multiple parent nodes with which the node is capable of simultaneous communication. (e.g. simultaneous communication; ¶ 95-96)

As per claim 7, Abedini teaches:
The node of claim 1, wherein the indication of the capability indicates at least one of: whether the node supports simultaneous transmission by multiple mobile termination components of the node, whether the node supports simultaneous reception by multiple mobile termination components of the node, whether the node supports simultaneous transmission by a first mobile termination component of the node and reception by a second mobile termination component of the node, or a combination thereof. (e.g. simultaneous transmission; ¶ 96)

As per claim 8, Abedini teaches:
The node of claim 1, wherein the indication of the capability identifies a plurality of multiple mobile termination components that the node is capable of using for simultaneous communication. (i.e. simultaneous communication; ¶ 96)

As per claim 9, Abedini teaches:
The node of claim 1, wherein the indication of the capability indicates at least one of: whether the node supports simultaneous transmission by multiple transmit receive points of the node, whether the node supports simultaneous reception by multiple transmit receive points of the node, whether the node supports simultaneous transmission by a first transmit receive point of the node and reception by a second transmit receive point of the node, or a combination thereof. (e.g. simultaneous transmission; ¶ 96)

As per claim 10, Abedini teaches:
The node of claim 1, wherein the indication of the capability indicates at least one of: whether the node supports simultaneous communication by a mobile termination component of the node and a transmit receive point of a distributed unit of the node, (e.g. distributed unit; ¶ 146) whether the node supports simultaneous communication by a distributed unit of the node and a transmit receive point of a mobile termination component of the node, whether the node supports simultaneous communication by a transmit receive point of a distributed unit of the node and a transmit receive point of a mobile termination component of the node, whether the node supports simultaneous communication by a first transmit receive point of a mobile termination component of the node and a second transmit receive point of the mobile termination component of the node, whether the node supports simultaneous communication by a first transmit receive point of a distributed unit of the node and a second transmit receive point of the distributed unit of the node, or a combination thereof, (e.g. simultaneous transmission; ¶ 96)

As per claim 11, Abedini teaches:
The node of claim 1, wherein a plurality of multiple transmit receive points of the node includes at least one of: multiple transmit receive points of a mobile termination component of the node, multiple transmit receive points of a distributed unit component of the node, a first transmit receive point of a mobile termination component of the node and a second transit receive point of a distributed unit component of the node, or a combination thereof. (e.g. distributed; ¶ 146)

As per claim 12, Abedini teaches:
The node of claim 1, wherein the indication of the capability identifies one or more transmit receive points that the node is capable of using for simultaneous communication. (e.g. simultaneous transmission; ¶ 96)

As per claim 13, Abedini teaches:
The node of claim 1, wherein the indication of the capability of the node is for at least one of: all combinations of parent nodes of the node, all combinations of mobile termination components of the node, all combinations of transmit receive points of the node, all combinations of cells of the node, or a combination thereof. (e.g. simultaneous transmission; ¶ 96)

As per claim 14, Abedini teaches:
The node of claim 1, wherein the one or more processors, when communicating with another node in the wireless network based at least in part on the capability, are configured to receive at least one of a configuration or a resource allocation based at least in part on the capability. (e.g. communication based on resource allocation; ¶ 112)

As per claim 15, Abedini teaches:
The node of claim 1, wherein the indication of the capability of the node is transmitted based at least in part on a report configuration received by the node. (e.g. communication based on report; ¶ 172)

As per claim 16, Abedini teaches:
The node of claim 15, wherein the report configuration indicates at least one of: a combination of parent nodes of the node for which the capability of the node is to be reported, a combination of mobile termination components of the node for which the capability of the node is to be reported, a combination of transmit receive points of the node for which the capability of the node is to be reported, or a combination thereof. (e.g. communication based on report; ¶ 172)

As per claim 17, Abedini teaches:
The node of claim 1, wherein the indication of the capability of the node includes an indication of whether the capability is conditional or unconditional. (e.g. communication based on condition; ¶ 155)

As per claim 18, Abedini teaches:
The node of claim 17, wherein the indication of whether the capability is conditional or unconditional includes an indication of a condition to which the capability of the node to simultaneously communicate is subject. (e.g. communication based on condition; ¶ 155)

As per claim 19, Abedini teaches:
The node of claim 1, wherein the one or more processors are further configured to: receive a configuration or a resource allocation based at least in part on the indication of the capability; and transmit an indication of whether the node supports the configuration or the resource allocation based at least in part on a condition associated with the capability of the node to simultaneously communicate. (e.g. communication based on condition; ¶ 155)

As per claim 20, Abedini teaches:
The node of claim 1, wherein the one or more processors are further configured to: receive downlink control information that indicates a first set of resources scheduled for the node for communication with a first parent node of the node; determine that the first set of resources conflicts with a second set of resources scheduled for the node for communication with a second parent node of the node due to a condition associated with the capability of the node simultaneously communicate; and transmit, in uplink control information, an indication that the node is not capable of communicating using the first set of resources based at least in part on the determination. (e.g. communication based on condition; ¶ 155)

Claims 21-33 are apparatus claims corresponding to apparatus claims 1-7, 10-11, 15-16, 14 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Claims 34-35 are method claims corresponding to apparatus claims 1, 21 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Response to Amendments & Arguments
	Applicant's arguments with respect to claims 1-35 have been fully considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached form PTO-892 for cited references and the prior art made of record.

US 20200229181 discloses: 
A parent node in a wireless communication network is arranged to communicate backhaul traffic wirelessly with an Integrated Access Backhaul (IAB) node. The parent node may determine time resources for a distributed unit (DU) of the IAB node to communicate backhaul traffic with a child node or a mobile terminal, and transmit an indication of the determined time resources to the IAB node. The parent node may also determine time resources for a mobile termination (MT) of the IAB node to communicate backhaul traffic with the parent node, and transmit an indication of the determined time resources to the IAB node. The IAB may receive, from the parent node, at least one indication of time resources for communicating backhaul data with the parent node, and communicate backhaul data with the parent node based on the time resources. The IAB node may also receive, from the parent node, at least one indication of time resources for communicating backhaul data with the child node or the mobile terminal, and communicate backhaul data with the child node or the mobile terminal based on the time resources. 

Kyasanur, Pradeep, and Nitin H. Vaidya. "Routing and interface assignment in multi-channel multi-interface wireless networks." IEEE Wireless Communications and Networking Conference, 2005. Vol. 4. IEEE, 2005.

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641